Citation Nr: 0909958	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in, 
Newington Connecticut


THE ISSUE

Entitlement to an increased rating for tinea, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in December 
2005.  A transcript of the hearing is associated with the 
veteran's claims folders.

When the veteran's appeal was last before the Board in August 
2007, it was remanded for further development by the 
originating agency.  The case has been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The veteran's tinea affects less than 20 percent of the 
Veteran's entire body and less than 20 percent of exposed 
areas; it does not require the use of systemic therapy such 
as corticosteroids or immunosuppressive drugs.

2.  The tinea is not manifested by visible or palpable tissue 
loss of the head, face or neck, by either gross distortion or 
asymmetry of one feature or paired set of features, or by 
more than one characteristic of disfigurement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinea have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7806, 
7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the originating agency provided the 
veteran with fully-compliant VCAA notice in a letter mailed 
in August 2007.  This letter informed the veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
In addition, it provided appropriate notice with respect to 
the effective-date element of the claim and informed the 
veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Here, following the provision of 
the required notice and the completion of all indicated 
development, the originating agency readjudicated the claim.  
There is no indication or reason to believe that the ultimate 
decision of the originating agency would have been different 
had complete VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The veteran's tinea is currently rated under Diagnostic Code 
7813.  This code states that dermatophytosis, including 
ringworm, tinea corporis, tinea pedis, and tinea barbae, 
should be rated as disfigurement of the head, face, or neck 
(under Diagnostic Code 7800), scars (under Diagnostic Codes 
7801-7805), or dermatitis (Diagnostic Code 7806) depending on 
the predominant disability.

Diagnostic Code 7806 provides that dermatitis or eczema 
warrants a 10 percent rating if it affects at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent of the exposed 
areas of the body; or where intermittent systemic therapy 
such as corticosteroids or other immunosuppressive are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
with 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) The surface contour of the scar is elevated or depressed 
on palpation; (4) The scar is adherent to underlying tissue; 
(5) The skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) The skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his tinea warrants a rating in 
excess of the 10 percent currently assigned.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran underwent a VA dermatology examination in August 
2004.  His service and medical history were discussed.  At 
the time of the examination, the veteran complained of 
various areas of itching, and burning, involving many parts 
of his body.  In particular, he addressed the scalp, chest, 
abdomen, groin, thighs, and legs.  The examiner noted a 
diagnosis of tinea cruris that displayed periods of flare ups 
but responded well to treatment with antifungals.  The 
Veteran was noted to use topical creams and shampoo over his 
entire body, every other day.

Physical examination revealed scattered areas of 
hyperpigmentation and lesions consistent with tinea.  Areas 
affected included the mid abdominal region, groins, thighs, 
and legs.  Scattered lesions were also observed over the 
occipital scalp.  The examiner stated the total area of skin 
surface area involvement was 5 to 10 percent.  None of the 
lesions was considered open or exuding serous material.  The 
lesions were noted to respond quite well to the veteran's 
current antifungal treatment regimen.  The rest of the 
Veteran's examination was normal.  Based on this examination 
and the veteran's history, the examiner stated that the 
veteran had tinea cruris, which had a tendency to flare up, 
particularly during the summer months.  The lesions were 
characterized as well healed at present.  They were noted to 
be active in isolated areas including the anterior abdominal 
wall, scalp, and groin.  The examiner assessed mild 
functional impairment with flare ups.

Outpatient records from June 2003 note the veteran's report 
of a rash.  VA outpatient treatment records from March 2006 
note negative findings for skin lesions.  Records from May 
2006 note biopsy confirmed perifolliculitis with pigment 
incontinence without evidence of lupus erythematosus or 
psoriasis.  A May 2006 letter from private nurse practitioner 
C.W. notes a biopsy confirmed chronic tinea infection.  An 
October 2006 VA outpatient note states that the veteran's 
scalp was clear of inflammatory papules or hyperpigmentation, 
despite a prior diagnosis of perifolliculitis with pigment 
incontinence.  Ongoing topical scalp medicine and dry skin 
care were recommended.

The veteran underwent an additional VA dermatology 
examination in September 2008.  His claims files were 
reviewed.  The veteran's complaints of various areas of 
itching involving his scalp, chest, abdomen, groin, legs, 
feet, back, and hands were again noted, along with his s 
complaint of burning.  He had no fever, weight loss, or 
systemic problems.

Upon physical examination the veteran was found to have tinea 
with scarring alopecia, without disfigurement.

The veteran's scarring alopecia was described as affecting 1 
percent of the exposed portion of the veteran's posterior 
head.  It was a 3 inch by 1 inch horizontal scar 2 inches 
above the base of the veteran's skull.  There was no pain 
from this scar and it was not adhering to underlying tissue.  
It was further described as having a smooth-bumpy texture 
with loss of hair.  The scar was not unstable and produced no 
elevation or depression of the surface contour to palpation.  
It was superficial, not deep.  It produced no inflammation, 
edema or keloid formation.  It was normal in color compared 
to normal areas of skin.  It did not produce induration or 
inflexibility of the skin, nor did it cause limitation of 
motion or function.

In addition to this, the veteran had scattered hyperpigmented 
lesions on his abdomen, groins, thighs and legs.  These 
lesions were not open and were not draining any serous 
material.  The veteran had onychomycosis of the toenails.  In 
total, the examiner assessed the Veteran with 10 percent of 
skin areas affected and 2 percent of exposed skin areas 
affected, to include the head and the back of hands.

Based on these findings, the veteran was diagnosed with 
tinea, well healed and active in isolated areas such as the 
anterior abdomen wall, thigh, chest, feet, back of hands, 
legs and groin.  Flare ups were expected during the summer 
months.  Regarding the veteran's scalp, the examiner noted 
that this was diagnosed as perifolliculitis, productive of 
persistent itching and occasional burning and producing mild 
functional impairment with flare ups.  He opined that this 
disability does not impact the veteran's ability to work.

Upon review of the medical evidence of record pertaining to 
the veteran's tinea during the evaluation period, the Board 
finds that an increased rating is not warranted.

There is no medical or objective evidence showing that his 
disability has affected 20 or more percent of the Veteran's 
entire body, or 20 or more percent of exposed areas at any 
time during the period of this claim.  In addition.  the 
veteran has not required the use of systemic therapy or 
corticosteroids at any time during the period of this claim.  
The reports of the August 2004 and September 2008 VA show 
that the total body involvement was less than 20 percent and 
that the condition affected less than 20 percent of exposed 
areas.  Even the favorable letter from private nurse 
practitioner C.W. does not indicate why the veteran's 
disability warrants a higher rating.

The Board has considered the extent of the scarring present 
in the occipital area of the veteran's scalp.  The record 
does not demonstrate the presence of gross distortion or 
asymmetry of one feature or paired set of features.  The 
Board notes that the medical evidence shows only one 
characteristic of disfigurement, being the size of the 
veteran's scar in excess of one quarter inch wide at it's 
widest part, as measured in the September 2008 VA 
examination.  The examiner explained the characteristics of 
this scar in detail and this is the best evidence for 
assessing the extent of this scarring.  Accordingly, the 
Board concludes that the disability would not warrant more 
than a 10 percent rating if it were rated under Diagnostic 
Code 7800.

At the Veteran's December 2005 hearing, he testified that the 
tinea affected many areas of his body and was growing and 
spreading.  He took exception to the August 2004 examination 
report for not addressing the tinea on his back and feet.  He 
was provided another VA examination because of his 
dissatisfaction with the earlier examination and the 
additional examination also failed to demonstrate sufficient 
involvement to warrant a higher rating.  The Board has 
considered all of the evidence, including the photographs 
submitted by the Veteran, but finds that the most probative 
evidence consists of the VA examination reports because they 
provide the specific information required for rating 
purposes.

The Board has considered whether a higher rating is warranted 
for any portion of the initial evaluation period; however, at 
no time during the period in question has the disability 
warranted more than a 10 percent rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
this claim because the preponderance of the evidence is 
against the claim.

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of 10 percent.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to a rating in excess of 10 percent for tinea is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


